DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 7, 2019 has been entered.
 	
	Claims 23, 24, and 37 have been amended. Claims 38, and 40-42 remain withdrawn.  Claims 23-35 and 37 are currently pending and under examination.  

This application is the U.S. national stage application of International Patent Application No. PCT/IB2015/050705, filed January 30, 2015, and also claims priority to European Patent Application No. EP14153366.1.

Withdrawal of Rejections:

	The rejection of claim 23-35 and 37 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph as not being enabled, is withdrawn.

	The rejection of claims 23-35 and 37 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, is withdrawn.
	The rejection of claims 23-35 under 35 U.S.C. 102(a)(1) as being anticipated Paas et al., is withdrawn.
	The rejection of claims 23-35 and 37 under 35 U.S.C. 103 as obvious over Paas et al., is withdrawn.
	The previous rejection of claims 23-27, 32, 35 and 37 on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6, 8, and 10-12 of U.S. Patent No. 9,999,660, is withdrawn.

New Rejections:

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-35 and 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
in a subject, said method comprising administering to a subject in need thereof” (emphasis added).  This claim is indefinite, because the subject to be treated is unclear.  It is suggested that the first recitation be “in a subject in need thereof” and the second recitation be “the subject in need thereof.”
Additionally with regard to claim 23, this claim recites in relevant part “a therapeutically effective amount of an H. pylori extract or an H. pylori extract component or a composition thereof, wherein said H. pylori extract or H. pylori extract component comprises a VacA protein selected from.…”  This claim is indefinite, because as written, it is unclear if the “composition thereof” is also intended to comprise the VacA protein.  It is suggested that this phrase be amended to read “a therapeutically effective amount of an H. pylori extract or an H. pylori extract component or a composition thereof, wherein said H. pylori extract or H. pylori component extract or composition thereof comprises a VacA protein selected from….”  
Lastly, the term "essentially free" in claim 23 is a relative term which renders the claim indefinite.  The term "essentially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is suggested that the term “essentially” be removed, or that a quantity having basis in the specification as originally filed be used in place of this term.  Claims 24 and 37 are likewise rejected for recitation of the term "essentially free."
Claim 25 recites “wherein the H. pylori strain is ATCC 49503/60190.”  This claim is indefinite, because it is unclear what “ATCC 49503/60190” refers to.  As written, it appears that this claim intends to indicate that the H. pylori strain is a mixture of ATCC 49503 and ATCC Wilconxina rehmii, and not H. pylori (see Art of Record: ATCC).  To remedy this issue, it is suggested that this phrase be recited as “wherein the H. pylori strain is a strain having ATCC accession number 49503 and strain designation 60190,” or the like.
Claims 26-35 are included in this rejection as these claims depend from above rejected claims, and fail to remedy the noted deficiencies.


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 23-27, 32, 35 and 37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6, 8, and 10-12 of U.S. Patent No. 9,999,660, in view of McCoy (Food Allergy or Digestive Problem?, Sept. 10, 2012, Available online at: www. everydayhealth.com/allergies/food-allergies-and-digestive-problems.aspx).
Although the conflicting claims are not identical, they are not patentably distinct from each other because both are drawn to a method of treating a disease or disorder including hypersensitivity and/or irritability of the colon and/or small intestine in a subject, said method comprising administering a composition, including a pharmaceutical composition, to a subject in need thereof, the composition having a therapeutically effective amount of an H. pylori extract, H. pylori extract component, or a formulation thereof, where the composition see McCoy, p. 2, Para. 1), which are symptoms deemed to be encompassed within hypersensitivity and/or irritability of the colon and/or small intestine.  Additionally, both the instant claims and the ‘660 patent claims encompass that the H. pylori extract component consists of the VacA protein, the VacA protein is essentially free from other H. pylori antigens, is purified from non-denatured killed H. pylori bacterial cells, the H. pylori is ATCC 49503/60190, the VacA protein is recombinant, and administration is oral, intranasal, parenteral, intraperitoneal, or systemic route (Instant claims: 23-27, 32, 35 and 37; ‘660 Patent claims: 1-4, 6, 8, and 10-12).  


Conclusion
	No claims are allowable.

Art of Record: 
ATCC, Product Sheet, Wilcoxina rehmii (ATCC® 60190™), 2012. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M.H. TICHY whose telephone number is (571)272-3274.  The examiner can normally be reached on Monday-Thursday, 9:00am-7:00pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G. Landau can be reached on (571)272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653